
	
		II
		110th CONGRESS
		1st Session
		S. 2182
		IN THE SENATE OF THE UNITED STATES
		
			October 17, 2007
			Mr. Reed (for himself
			 and Mr. Smith) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act with respect to
		  mental health services.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Community Mental Health Services
			 Improvement Act.
		2.FindingsCongress finds that—
			(1)almost 60,000,000
			 Americans, or one in four adults and one in five children, have a mental
			 illness that can be diagnosed and treated in a given year;
			(2)mental illness
			 costs our economy more than $80,000,000,000 annually, accounting for 15 percent
			 of the total economic burden of disease;
			(3)alcohol and drug
			 abuse contributes to the death of more than 100,000 people and costs society
			 upwards of half a trillion dollars a year;
			(4)individuals with
			 serious mental illness die on average 25 years sooner than individuals in the
			 general population; and
			(5)community mental
			 and behavioral health organizations provide cost-efficient and evidence-based
			 treatment and care for millions of Americans with mental illness and addiction
			 disorders.
			3.Co-locating
			 primary and specialty care in community-based mental health
			 settingsSubpart 3 of part B
			 of title V of the Public Health Service Act (42 U.S.C. 290bb–31 et seq.) is
			 amended by adding at the end the following:
			
				520K.Grants for
				co-locating primary and specialty care in community-based mental health
				settings
					(a)DefinitionsIn
				this section:
						(1)Eligible
				entityThe term eligible entity means a qualified
				community mental health program defined under section 1913(b)(1).
						(2)Special
				populationsThe term special populations refers to
				the following 3 groups:
							(A)Children and
				adolescents with mental and emotional disturbances who have co-occurring
				primary care conditions and chronic diseases.
							(B)Adults with
				mental illnesses who have co-occurring primary care conditions and chronic
				diseases.
							(C)Older adults with
				mental illnesses who have co-occurring primary care conditions and chronic
				diseases.
							(b)Program
				authorizedThe Secretary, acting through the Administrator of the
				Substance Abuse and Mental Health Services Administration and in coordination
				with the Director of the Health Resources and Services Administration, shall
				award grants to eligible entities to establish demonstration projects for the
				provision of coordinated and integrated services to special populations through
				the co-location of primary and specialty care services in community-based
				mental and behavioral health settings.
					(c)ApplicationTo be eligible to receive a grant under
				this section, an eligible entity shall submit an application to the
				Administrator at such time, in such manner, and accompanied by such information
				as the Administrator may require. Each such application shall include—
						(1)an assessment of
				the primary care needs of the patients served by the eligible entity and a
				description of how the eligible entity will address such needs; and
						(2)a description of
				partnerships, cooperative agreements, or other arrangements with local primary
				care providers, including community health centers, to provide services to
				special populations.
						(d)Use of
				funds
						(1)In
				generalFor the benefit of special populations, an eligible
				entity shall use funds awarded under this section for—
							(A)the provision, by
				qualified primary care professionals on a reasonable cost basis, of—
								(i)primary care
				services on site at the eligible entity;
								(ii)diagnostic and
				laboratory services; or
								(iii)adult and
				pediatric eye, ear, and dental screenings;
								(B)reasonable costs
				associated with medically necessary referrals to qualified specialty care
				professionals as well as to other coordinators of care or, if permitted by the
				terms of the grant, for the provision, by qualified specialty care
				professionals on a reasonable cost basis on site at the eligible entity,
				of—
								(i)endocrinology
				services;
								(ii)oncology
				services;
								(iii)pulmonary/respiratory
				services; or
								(iv)cardiovascular
				services;
								(C)information
				technology required to accommodate the clinical needs of primary and specialty
				care professionals; or
							(D)facility
				improvements or modifications needed to bring primary and specialty care
				professionals on site at the eligible entity.
							(2)LimitationNot
				to exceed 15 percent of grant funds may be used for activities described in
				subparagraphs (C) and (D) of paragraph (1).
						(e)Geographic
				distributionThe Secretary
				shall ensure that grants awarded under this section are equitably distributed
				among the geographical regions of the United States and between urban and rural
				populations.
					(f)EvaluationNot later than 3 months after a grant or
				cooperative agreement awarded under this section expires, an eligible entity
				shall submit to the Secretary the results of an evaluation to be conducted by
				the entity concerning the effectiveness of the activities carried out under the
				grant or agreement.
					(g)ReportNot
				later than 5 years after the date of enactment of this section, the Secretary
				shall prepare and submit to the appropriate committees of Congress a report
				that shall evaluate the activities funded under this section. The report shall
				include an evaluation of the impact of co-locating primary and specialty care
				in community mental and behavioral health settings on overall patient health
				status and recommendations on whether or not the demonstration program under
				this section should be made permanent.
					(h)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section, $50,000,0000 for fiscal year 2009 and such sums as may
				be necessary for each of fiscal years 2010 through
				2013.
					.
		4.Integrating
			 treatment for mental health and substance abuse co-occurring
			 disordersSection 520I of the
			 Public Health Service Act (42 U.S.C. 290bb–40) is amended—
			(1)by striking subsection (i) and inserting
			 the following:
				
					(j)FundingThe
				Secretary shall make available to carry out this section, $14,000,000 for
				fiscal year 2009, $20,000,000 for fiscal year 2010, and such sums as may be
				necessary for each of fiscal years 2011 through 2013. Such sums shall be made
				available in equal amount from amounts appropriated under sections 509 and
				520A.
					;
				and
			(2)by inserting
			 before subsection (j), the following:
				
					(i)Community
				mental health programFor purposes of eligibility under this
				section, the term private nonprofit organization includes a
				qualified community mental health program as defined under section
				1913(b)(1).
					.
			5.Improving the
			 mental health workforce
			(a)National Health
			 Service CorpsSection 332(a) of the Public Health Service Act (42
			 U.S.C. 254e(a)) is amended—
				(1)in paragraph (1),
			 by inserting after that meet the requirements of section 334 the
			 following: and qualified community mental health programs as defined in
			 section 1913(b)(1),; and
				(2)in paragraph
			 (2)(A), by striking community mental health center,.
				(b)Recruitment and
			 retention of mental health professionalsSubpart X of part D of
			 title III of the Public Health Service Act (42 U.S.C. 256f et seq.) is amended
			 by adding at the end the following:
				
					340H.Grants for
				recruitment and retention of mental health professionals
						(a)EstablishmentThe
				Secretary, acting through the Administrator of the Health Resources and
				Services Administration, shall award grants to States, territories, and Indian
				tribes or tribal organizations for innovative programs to address the
				behavioral and mental health workforce needs of designated mental health
				professional shortage areas.
						(b)Use of
				fundsAn eligible entity shall use grant funds awarded under this
				section for—
							(1)loan forgiveness
				and repayment programs (to be carried out in a manner similar to the loan
				repayment programs carried out under subpart III of part D) for behavioral and
				mental health professionals who—
								(A)agree to practice
				in designated mental health professional shortage areas;
								(B)are graduates of
				programs in behavioral or mental health;
								(C)agree to serve in
				community-based non-profit entities, or as public mental health professionals
				for the Federal, State or local government; and
								(D)agree to—
									(i)provide services
				to patients regardless of such patients’ ability to pay; and
									(ii)use a sliding
				payment scale for patients who are unable to pay the total cost of
				services;
									(2)behavioral and
				mental health professional recruitment and retention efforts, with a particular
				emphasis on candidates from racial and ethnic minority and
				medically-underserved communities;
							(3)grants or
				low-interest or no-interest loans for behavioral and mental health
				professionals who participate in the Medicaid program under title XIX of the
				Social Security Act to establish or expand practices in designated mental
				health professional shortage areas, or to serve in qualified community mental
				health programs as defined in section 1913(b)(1);
							(4)placement and
				support for behavioral and mental health students, residents, trainees, and
				fellows or interns; or
							(5)continuing
				behavioral and mental health education, including distance-based
				education.
							(c)Application
							(1)In
				generalEach eligible entity desiring a grant under this section
				shall submit an application to the Secretary at such time, in such manner, and
				containing such information as the Secretary may reasonably require.
							(2)AssurancesThe
				application shall include assurances that the applicant will meet the
				requirements of this subsection and that the applicant possesses sufficient
				infrastructure to manage the activities to be funded through the grant and to
				evaluate and report on the outcomes resulting from such activities.
							(d)Matching
				requirementThe Secretary may not make a grant to an eligible
				entity under this section unless that entity agrees that, with respect to the
				costs to be incurred by the entity in carrying out the activities for which the
				grant was awarded, the entity will provide non-Federal contributions in an
				amount equal to not less than 35 percent of Federal funds provided under the
				grant. The entity may provide the contributions in cash or in kind, fairly
				evaluated, including plant, equipment, and services, and may provide the
				contributions from State, local, or private sources.
						(e)Supplement not
				supplantA grant awarded under this section shall be expended to
				supplement, and not supplant, the expenditures of the eligible entity and the
				value of in-kind contributions for carrying out the activities for which the
				grant was awarded.
						(f)Geographic
				distributionThe Secretary
				shall ensure that grants awarded under this section are equitably distributed
				among the geographical regions of the United States and between urban and rural
				populations.
						(g)EvaluationNot later than 3 months after a grant
				awarded under this section expires, an eligible entity shall submit to the
				Secretary the results of an evaluation to be conducted by the entity concerning
				the effectiveness of the activities carried out under the grant.
						(h)ReportNot
				later than 5 years after the date of enactment of this section, the Secretary
				shall prepare and submit to the appropriate committees of Congress a report
				containing data relating to whether grants provided under this section have
				increased access to behavioral and mental health services in designated mental
				health professional shortage areas.
						(i)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section, $10,000,000 for fiscal year 2009, and such sums as may be
				necessary for each of fiscal years 2010 through
				2013.
						.
			(c)Behavioral and
			 mental health education and training programsPart A of title V
			 of the Public Health Service Act (42 U.S.C. 290aa et seq.) is amended by adding
			 at the end the following:
				
					506C.Grants for
				behavioral and mental health education and training programs
						(a)DefinitionFor
				the purposes of this section, the term related mental health
				personnel means an individual who—
							(1)facilitates
				access to a medical, social, educational, or other service; and
							(2)is not a mental
				health professional, but who is the first point of contact with persons who are
				seeking mental health services.
							(b)EstablishmentThe
				Secretary, acting through the Administrator of the Substance Abuse and Mental
				Health Services Administration, shall establish a program to increase the
				number of trained behavioral and mental health professionals and related mental
				health personnel by awarding grants on a competitive basis to mental and
				behavioral health nonprofit organizations or accredited institutions of higher
				education to enable such entities to establish or expand accredited mental and
				behavioral health education programs.
						(c)Application
							(1)In
				generalEach eligible entity desiring a grant under this section
				shall submit an application to the Secretary at such time, in such manner, and
				containing such information as the Secretary may reasonably require.
							(2)AssurancesThe
				application shall include assurances that the applicant will meet the
				requirements of this subsection and that the applicant possesses sufficient
				infrastructure to manage the activities to be funded through the grant and to
				evaluate and report on the outcomes resulting from such activities.
							(d)PriorityIn
				awarding grants under this section, the Secretary shall give priority to
				applicants that—
							(1)demonstrate a
				familiarity with the use of evidenced-based methods in behavioral and mental
				health services;
							(2)provide
				interdisciplinary training experiences; and
							(3)demonstrate a
				commitment to training methods and practices that emphasize the integrated
				treatment of mental health and substance abuse disorders.
							(e)Use of
				fundsFunds awarded under this section shall be used to—
							(1)establish or
				expand accredited behavioral and mental health education programs, including
				improving the coursework, related field placements, or faculty of such
				programs; or
							(2)establish or
				expand accredited mental and behavioral health training programs for related
				mental health personnel.
							(f)RequirementsThe
				Secretary may award a grant to an eligible entity only if such entity agrees
				that—
							(1)any behavioral or
				mental health program assisted under the grant will prioritize cultural
				competency and the recruitment of trainees from racial and ethnic minority and
				medically-underserved communities; and
							(2)with respect to
				any violation of the agreement between the Secretary and the entity, the entity
				will pay such liquidated damages as prescribed by the Secretary.
							(g)Geographic
				distributionThe Secretary
				shall ensure that grants awarded under this section are equitably distributed
				among the geographical regions of the United States and between urban and rural
				populations.
						(h)EvaluationNot later than 3 months after a grant
				awarded under this section expires, an eligible entity shall submit to the
				Secretary the results of an evaluation to be conducted by the entity concerning
				the effectiveness of the activities carried out under the grant.
						(i)ReportNot
				later than 5 years after the date of enactment of this section, the Secretary
				shall prepare and submit to the appropriate committees of Congress a report
				containing data relating to whether grants provided under this section have
				increased access to behavioral and mental health services in designated mental
				health professional shortage areas.
						(j)Authorization
				of appropriationsThere is
				authorized to be appropriated to carry out this section $4,000,0000 for fiscal
				year 2009, and such sums as may be necessary for each of fiscal years 2010
				through
				2013.
						.
			6.Improving access
			 to mental health services in medically-underserved areasSubpart 3 of part B of title V of the Public
			 Health Service Act (42 U.S.C. 290bb–31 et seq.) is amended by inserting after
			 section 520A the following:
			
				520B.Grants for
				tele-mental health in medically-underserved areas
					(a)Program
				authorizedThe Secretary, acting through the Administrator of the
				Substance Abuse and Mental Health Services Administration, shall award grants
				to eligible entities to provide tele-mental health in medically-underserved
				areas.
					(b)Eligible
				entityTo be eligible for assistance under the program under
				subsection (a), an entity shall be a qualified community mental health program
				(as defined in section 1913(b)(1)).
					(c)Application
						(1)In
				generalEach eligible entity desiring a grant under this section
				shall submit an application to the Secretary at such time, in such manner, and
				containing such information as the Secretary may reasonably require.
						(2)AssurancesThe
				application shall include assurances that the applicant will meet the
				requirements of this subsection and that the applicant possesses sufficient
				infrastructure to manage the activities to be funded through the grant and to
				evaluate and report on the outcomes resulting from such activities.
						(d)Use of
				fundsAn eligible entity shall use funds received under a grant
				under this section for—
						(1)the provision of
				tele-mental health services; or
						(2)infrastructure
				improvements for the provision of tele-mental health services.
						(e)Geographic
				distributionThe Secretary
				shall ensure that grants awarded under this section are equitably distributed
				among the geographical regions of the United States and between urban and rural
				populations.
					(f)EvaluationNot later than 3 months after a grant
				awarded under this section expires, an eligible entity shall submit to the
				Secretary the results of an evaluation to be conducted by the entity concerning
				the effectiveness of the activities carried out under the grant.
					(g)ReportNot
				later than 5 years after the date of enactment of this section, the Secretary
				shall prepare and submit to the appropriate committees of Congress a report
				that shall evaluate the activities funded under this section.
					(h)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section $20,000,000 for fiscal year 2009, and such sums as may
				be necessary for each of fiscal years 2010 through
				2013.
					.
		7.Improving health
			 information technology for mental health providersPart
			 A of title V of the Public Health Service Act (42 U.S.C. 290aa et seq.), as
			 amended by section 5(c), is further amended by adding at the end the
			 following:
			
				506D.Improving
				health information technology for mental health providers
					(a)In
				generalThe Secretary, in consultation with the Secretary of
				Veterans Affairs, shall collaborate with the Administrator of the Substance
				Abuse and Mental Health Services Administration and the National Coordinator
				for Health Information Technology to—
						(1)develop and
				implement a plan for ensuring that various components of the National Health
				Information Infrastructure, including data and privacy standards, electronic
				health records, and community and regional health networks, address the needs
				of mental health and substance abuse treatment providers; and
						(2)finance related
				infrastructure improvements, technical support, personnel training, and ongoing
				quality improvements.
						(b)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section $10,000,000 for fiscal year 2009, and such sums as may
				be necessary for each of fiscal years 2010 through
				2013.
					.
		8.Paperwork
			 reduction study
			(a)In
			 generalNot later than 12 months after the date of enactment of
			 this Act, the Institute of Medicine shall submit to the appropriate committees
			 of Congress a report that evaluates the combined paperwork burden of qualified
			 community mental health programs as defined in section 1913(b)(1) of the Public
			 Health Service Act.
			(b)ScopeIn
			 preparing the report under subsection (a), the Institute of Medicine shall
			 examine licensing, certification, service definitions, claims payment, billing
			 codes, and financial auditing requirements utilized by the Office of Management
			 and Budget, the Centers for Medicare & Medicaid Services, the Health
			 Resources and Services Administration, the Substance Abuse and Mental Health
			 Services Administration, the Office of the Inspector General, State Medicaid
			 agencies, State departments of health, State departments of education, and
			 State and local juvenile justice and social service agencies to—
				(1)establish an
			 estimate of the combined nationwide cost of complying with the requirements
			 described in this paragraph, in terms of both administrative funding and staff
			 time;
				(2)establish an
			 estimate of the per capita cost to each qualified community mental health
			 program defined in section 1913(b)(1) of the Public Health Service Act to
			 comply with the requirements of this paragraph, in terms of both administrative
			 funding and staff time; and
				(3)make
			 administrative and statutory recommendations to Congress, which may include a
			 uniform methodology, to reduce the paperwork burden experienced by qualified
			 community mental health programs defined in section 1913(b)(1) of the Public
			 Health Service Act.
				(c)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section $550,000 for each of fiscal years 2009 and 2010.
			9.Wage
			 study
			(a)In
			 generalNot later than 12
			 months after the date of enactment of this Act, the Institute of Medicine shall
			 conduct a nationwide analysis, and submit a report to the appropriate
			 committees of Congress, concerning the compensation structure of professional
			 and paraprofessional personnel employed by qualified community mental health
			 programs as defined under section 1913(b)(1) of the Public Health Service Act,
			 as compared with the compensation structure of comparable health safety net
			 providers and relevant private sector health care employers.
			(b)ScopeIn preparing the report under subsection
			 (a), the Institute of Medicine shall examine compensation disparities, if such
			 disparities are determined to exist, by type of personnel, type of provider or
			 private sector employer, and geographic region.
			(c)Authorization
			 of appropriationsThere are
			 authorized to be appropriated to carry out this section, $550,000 for each of
			 fiscal years 2009 and 20l0.
			
